DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Claims 17-20 have been canceled by the Applicant pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021.
Applicant’s election without traverse of group I, claims 1-16, in the reply filed on 11/08/2021 is acknowledged and appreciated. The Applicant’s reply further included the addition of new independent invention claims 21-24. Additionally, there is a further restriction requirement between the elected claims as the methods of claims 1-9 and claims 10-16 are found to be distinct and it has been determined that they would require an overly burdensome search, as detailed below

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Ia. Claims 1-9, drawn to a method for forming a piezoelectric device, classified in H01L 41/18.
Ib. Claims 10-16, drawn to a method for forming a piezoelectric structure, classified in H01L 41/08.
s 21-24, drawn to a method for forming an integrated chip, classified in H01L 41/25.
The inventions are independent or distinct, each from the other because:
Inventions Ia, Ib and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and modes of operation.  Group Ia requires a plurality of conductive layers are vertically offset from one another; and forming a masking layer over the piezoelectric membrane; performing an etch process according to the masking layer to concurrently expose an upper surface of each conductive layer in the plurality of conductive layers; not required by groups Ib or III.  Additionally, group Ib requires etching the piezoelectric membrane to concurrently expose an upper surface of each electrode in the plurality of electrodes by removing sacrificial regions of the piezoelectric membrane that are above each electrode in the plurality of electrodes and that are between sidewalls of conductive segments; not required by groups Ia and III. Finally, group III requires depositing a third piezoelectric layer over the upper electrode and the first and second conductive segments; performing a second etch process on the second piezoelectric layer and the third piezoelectric layer; not required by groups Ia or Ib.  Accordingly, there is two-way distinctness between the subject matter of each of the claimed inventions.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art due to their divergent subject matter.  There would be a serious search burden (i.e. searching different CPC listings, and/or different search queries and terms, etc.) if the distinct limitations, as detailed above, of the different inventions were examined together. For examples: searches for vertically offset conductive layers, the use of a masking layer for etching (rather than etching without a mask in any of a number of manners), electrode locations for etching being between sidewalls, etc. would require an overly burdensome search and examination if all of the presented inventions were examined together.
Applicant is advised that the reply to this requirement to be complete must include (i) An election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY T CARLEY/Examiner, Art Unit 3729